 In the Matter Of INTERNATIONAL HARVESTER COMPANY (MILWAUKEEWORKS)andFEDERAL LABOR UNION No. 22631, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABORCase No. R--504.Decided May 22, 1941Jurisdiction:motor truck and agricultural equipment manufacturing industry.Investigation and Certification of Representatives:existence of questions: Com-pany denied requests of rival unions for recognition until such time asBoard determines the exclusive representative of the employees; employeeshired to replace employees who have been inducted into military or navaltraining or service of the United Statesheldeligible to vote ; persons inthe employ of the Company for a period of 6 months or lessheldeligibleto vote; elections necessary.Units Appropriate for Collective Bargaining:(1) production and maintenanceemployees excluding salaried employees, supervisory employees on hourlyrates above the rank of working group leaders, factory clerical employees,office clerical employees, indentured apprentices, progressive executive stud-ents, fire and watch employees (except production and maintenance employeeswho net as volunteer firemen), temporary employees, pattern makers, andpattern makers' apprentices; and (2) pattern makers and pattern makers'apprentices : determination of, presently made, although ordinarily an electionwould be directed before establishing them, as a separate appropriate unit,since only the pattern makers' craft organization desires to appear on theballot in such election.Mr. Frederick P. MettandMr. Jack G. Evans,for the Board.Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. Joseph A. PadwayandMr. Herbert S. Thatcher,ofWashing-ton, D. C., andMr. David BeznorandMr. David Sigman,ofMil-waukee, Wis., for Local 22631.Mr. George Q. Lynch,ofWashington, D.. C., andMr. Roy E.Rogers,of Hammond, Ind., for the Pattern Makers.Meyers & Meyers,byMr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn March 19 and April 18, 1941, respectively, Federal LaborUnion No. 22631, affiliated with the American Federation of Labor,32 N. L. R. B., No. 3.16 INTERNATIONAL HARVESTER COMPANY17herein called Local 22631, filed with the Regional Director for theTwelfth Region(Milwaukee,Wisconsin)a petition and an amendedpetition alleging that a question affecting commerce had arisen con-cerning the representation of employees at the Milwaukee Works ofInternationalHarvester Company,Milwaukee,Wisconsin,hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49Stat. 449, hereincalled the Act.OnApril 16,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act andArticleIII, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On April18, 1941,the Regional Director issued a notice of hearing,copies ofwhichwere duly served upon the Company and Local22631,and upon Local102, FarmEquipment Workers OrganizingCommittee,herein called the F.E.W. O. C., andPatternMakersLeague ofNorth America,Milwaukee Association,herein calledthe PatternMakers,labor organizations claiming to represent em-ployees directly affected by the investigation.Pursuant to notice,a hearing was held onApril24, 1941,atMilwaukee,Wisconsin, andon April 28, 1941,atDavenport,Iowa, before R. N. Denham, theTrial Examiner duly designatedby the ChiefTrial Examiner.TheBoard, the Company, Local 22631, and the F. E.W. O. C. wererepresented by counsel,the Pattern Makers by its representatives, allparticipated in the hearing.At the commencement of the hearing,the Trial Examiner granted motions to intervene filed by the F. E.W. O. C. and thePattern Makers.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.At the close of thehearing, counsel for theF. E. W. O.C.moved to consolidate thisproceeding with other proceedings involving the Company which arepending before the Board.The Trial Examiner reserved rulingthereon.The motion is hereby denied.At the close of the hear-ing, counsel for the Board moved to conform the pleadings to theproof adduced at the hearing.The Trial Examiner granted themotion.During the course of the hearing the Trial Examiner madeseveral rulings on other motions and on objections to the admissionof evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on May 2, 18DECISIONSOF NATIONALLABOR RELATIONS BOARD1941, atWashington, D. C.Local 22631, the F. E. W. O. C., andthe Pattern Makers were represented and participated in the argu-ment.The Company did not appear at the argument.Upon the entire record in the .case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYInternationalHarvester Company is a New Jersey corporationwith its general offices at Chicago, Illinois.The Company is en-gaged in the design, manufacture, assembly, repair, sale, and distri-bution of motor trucks, farm tractors, industrial tractors, tillageimplements, planting and seeding machines, hoeing machines, andother farm equipment and kindred items and supplies. It operatesplants in the States of Illinois, Wisconsin, Indiana, Ohio, New York,Tennessee, and California.This proceeding is concerned solely withitsMilwaukee Works located at Milwaukee, Wisconsin.The Com-pany uses large quantities of raw materials in its manufacturingoperations at the Milwaukee Works, a very substantial amount ofwhich are shipped to the Milwaukee Works from points outside theState of Wisconsin.During 1940 the Company manufactured prod-ucts at its Milwaukee Works valued at about $17,000,000, a very sub-stantial percentage of which represented shipments made by_ theCompany to points outside the State of Wisconsin.The Companyemploys approximately 3,700 employees at the Milwaukee Works.H. THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, Milwaukee Association,is a labor organization affiliatedwiththe American Federation ofLabor.It admits to membership employees at the Milwaukee Worksof the Company.Federal Labor Union No. 22631 is a labor organization affiliatedwith the American Federation of Labor.It admits to membershipemployees at the Milwaukee Works of the Company.Local 102, Farm Equipment Workers Organizing Committee, isa labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees at the MilwaukeeWorks of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Pattern Makers, Local 22631, and the F. E. W. O. C. haveeach requested the Company to be recognized as exclusive representa-tive of certain employees at the Milwaukee Works.The Companyhas denied all of these requests until such time as the Board deter- INTERNATIONAL HARVESTERCOMPANY19mines the exclusive representative of the employees.A statement ofthe Regional Director, introduced in evidence at the hearing, showsthat the Pattern Makers, Local 22631, and the F. E. W. O. C. eachrepresent a substantial number of employees in the unit alleged byeach to be appropriate.,We find that questions affecting commerce have arisen concerningthe representation of employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen,' occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe Company, the F. E. W. O. C., and Local 22631 agreed atthe hearing that all production and maintenance employees at theMilwaukeeWorks of the Company, excluding salaried employees,supervisory employees on hourly rates above the rank of workinggroup leaders, factory clerical employees, office clerical employees,indentured apprentices, progressive executive students, fire and watch'employees (except production and maintenance employees who act asvolunteer firemen), and temporary employees, constitute a unit ap-propriate for the purposes of collective bargaining.They furtheragreed that the pattern makers and pattern, makers' apprenticesshould be included in such unit unless they are found by the Board toconstitute a separate unit.-The Pattern Makers urges that all pattern makers and patternmakers' apprentices at the Milwaukee Works of the Company con-stitute an appropriate unit.At the hearing and at the oral argumentbefore the Board Local 22631 stated that it desired to appear on theballot if a separate election was to be held among the pattern makersand pattern makers' apprentices.On May 2, 1941, the general coun-IThe Regional Director reported that 11 employees, whose names appear on the Com-pany's pay roll of April 8, 1941, have paid dues during 1941 to the Pattern MakersThereare approximately 60 employees on this pay roll who are in the unit alleged to be appro-priate by the Pattern MakersThe Regional Director further reported that 1,259 employees,whose names appear on the Company s pay roll of April 8, 1941, have signed membershipapplication cards in Local 22631, and that 548 employees on this pay roll have signedmembership application cards in the F. E. W.0 C There are approximately 3,300 em-ployees on the April 8, 1941, pay roll who are in the unit alleged to be appropriate byLocal 22631 and the F. E.W. O. C.448692-42-vol 32--3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel of the American Federation of Labor notified the Board thatLocal 22631 was withdrawing this request.2The F. E. W. 0. C. stated that the question of whether or not thepattern makers and pattern makers' apprentices constitute a separ-ate unit was one for the Board, but that in the event the Boardfound them to constitute a separate appropriate unit it did not de-sire to appear on the ballot in an election among such employees.The pattern makers work in a separate department of the plant andtheir work is of a highly skilled nature, requiring a lengthy appren-ticeship.Although we would ordinarily direct a separate electionamong the pattern makers before establishing them as a separateappropriate unit, since only the Pattern Makers desires to appear onthe ballot in such an election, we shall make our determination asto the unit at this time.We find that all pattern makers and pattern makers' apprentices atthe Milwaukee Works of the Company constitute a unit appropriatefor the purposes of collective bargaining and that said unit will in-sure to employees of the Company the full benefit of their right toself-organizationand to collective bargaining and otherwiseeffectuate the policies of the Act.We find that all production and maintenance employees in the Mil-waukee Works of the Company, excluding salaried employees, super-visory employees on hourly rates above the rank of working groupleaders, factory clerical employees, office clerical employees, inden-tured apprentices, progressive executive students, fire and watch em-ployees (except production and maintenance employees who act asvolunteer firemen), temporary employees, pattern makers and pat-tern makers' apprentices, constitute a unit appropriate for the pur-poses of collective bargaining and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organ-ization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by elections by secret ballot.The F. E.W. 0. C. stated that in the event the Board directs an election, itdesires that the pay roll prior to Local 22631's petition, dated March19, 1941, be used to determine eligibility to vote.Local 22631 andthe Company stated that they desire that the pay roll immediatelypreceding the date of the election be used for this purpose. It ap-2He notified the Board of the withdrawal by telegram. The telegram is hereby incor-poratedin and madea part of the record in this proceeding INTERNATIONAL HARVESTER COMPANY21pears that the number of employees employed by the Company isconstantly increasing due to an increase in orders because of thenational defense program. In accordance with our usual procedure.we shall direct that the employees eligible to vote in the respectiveelections shall be those in the respective appropriate units whosenames appear on the Company's pay roll for the period immediatelypreceding the date of our Direction of Elections herein, subject tosuch limitations and additions as are set forth in the Direction.The F. E. W. 0. C. urges that employees who have been in theemploy of the Company for a period of 6 months or less at the timeof the election should be deemed ineligible to vote. In support ofitscontention it states that such employees are temporary.Therecord discloses that all employees are hired by the Company on apermanent basis and receive the same salary as employees who havebeen in the employ of the Company for more than 6 months. Arepresentative of the Company testified that it takes between 3 and6months for the Company to find out whether a new employee'swork will justify his retention on the pay roll.We find that suchemployees should vote in the elections.The F. E. W. 0. C. contends that employees hired to replace em-ployees who have been inducted into the military or naval trainingor service of the United States should be declared ineligible to voteon the ground that they are temporary employees. Local 22631desires that these employees vote, stating in support of its contentionthat these employees have prospects of being employed for at leastone year.The Company stated that it classifies such employees astemporary so that in the future it, will be in a position to complywith the requirements of the Selective Service Act with respect to thereemployment of the men who are inducted into the active militaryservice or training of the United States. It appears that these em-ployees work under the same conditions as all other employees ofthe Company and have prospects of at least 1 year's employment withthe Company.We find that they should vote in the elections.The F. E. W. 0. C. stated that it desires that the elections be heldoff the premises of the Company before or after working hours.Local 22631 and the Company urge that the elections be held on com-pany property during working hours.We shall leave the issuesthus raised by the conflicting claims of the F. E. W. 0. C. and Local22631 to the determination of the Regional Director after consultationwith the parties.The F. E. W. 0. C. requests that no election be held in this case inless than 60 or more than 90 days from the date of the Decision hereinbecause of the unsettled conditions arising from the effects of unfairlabor practices on the part of the Company which have not been 22DECISIONSOF NATIONALLABOR RELATIONS BOARDdissipated 3 and the hiring of many new employees. In accordancewith our usual practice we shall direct that the elections in this casebe held as soon as possible, but not later than thirty (30) days fromthe date of the Direction.The F. E. W. O. C. requests that the election in this case be heldon the same date as the elections in five other cases before the Boardinvolving the Company.4We shall leave the determination of thedate on which each of the elections shall be held to the discretion ofthe Regional Directors involved subject to the 30-day limitation setout above.However, we hereby direct that none of the ballots inany of the elections be opened and tabulated until after thecompletion of all the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees at the Milwaukee Works of International Har-vester Company, Milwaukee, Wisconsin, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All pattern makers and pattern makers' apprentices at the Mil-waukee Works of the Company constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.All production and maintenance employees at the MilwaukeeWorks of the Company, excluding salaried employees, supervisoryemployees on hourly rates above the rank of working group leaders,factory clerical employees, office clerical employees, indentured appren-tices, progressive executive students, fire and watch employees (exceptproduction and maintenance employees who act as volunteer firemen),temporary employees, pattern makers, and pattern makers' appren-tices constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,3On February 8, 1941, the Board issued a Decision and Order finding that the Companyhad committed unfair labor practices within the meaning of the ActThereafter, theRegional Director notified the Board that the Company had complied with the Order4These cases involve the McCormick Works, Rock Falls Works,East Moline Works, WestPullman Works,and Farmall Works of the Company. INTERNATIONAL HARVESTER COMPANY23and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith International Harvester Company, Milwaukee, Wisconsin, elec-tions by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the TwelfthRegion, acting in, this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules andRegulations :1.Among all pattern makers and pattern makers' apprentices at theMilwaukee Works of the Company who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during such pay-roll period be-cause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Pattern MakersLeague of North America, Milwaukee Association, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining; and2.Among all production and maintenance employees at the Mil-waukee Works of the Company who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing 'of the United States, or temporarily laid off, but excluding sal-aried employees, supervisory employees on hourly rates above the rankof working group leaders, factory clerical employees, office clericalemployees, indentured apprentices, progressive executive students, fireand watch employees (except production and maintenance employeeswho act as volunteer firemen), temporary employees, pattern makers,pattern makers' apprentices, and employees who have since quit orbeen discharged for cause, to determine whether they desire to be rep-resented by Federal Labor Union No. 22631, affiliated with the Amer-ican Federation of Labor, or by Local 202, Farm Equipment WorkersOrganizing 'Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or -by neither.MR. EDWIN S. SMITH, dissenting in part :I see no justification for setting up the employees urged by the Pat-tern Makers in a separate appropriate bargaining unit.They consti- 24DECISIONS OF NATIONAL LABOR RELATIONS BOARD'tute employees in one of many departments in an integrated plant andthere is a complete absence of any bargaining history between thePattern Makers and the Company on behalf of these employees. Ithink the reasons expressed in my dissenting opinions in theAllis-Chalmers 5and subsequent cases are here applicable, and under thesecircumstances I consider that the pattern makers and pattern makers'apprentices should be included in the industrial unit.5Matter ofAllis-ChalmersManufacturing CompanyandInternational Union, UnitedAutomobileWorkers ofAmerica, Local248, 4 N L R. B 159, 175.